Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-SEP-2022
                                                         10:46 AM
                                                         Dkt. 30 ODSAC
                             SCWC-XX-XXXXXXX

               IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                       IN THE INTEREST OF AB AND BB


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; FC-S NO. 14-00235)

               ORDER DISMISSING CERTIORARI PROCEEDING
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Upon further consideration of the records and files in

this case, it appearing that the writ of certiorari herein was

improvidently granted,

             IT IS HEREBY ORDERED that this certiorari proceeding is

dismissed.

              DATED: Honolulu, Hawai‘i, September 13, 2022.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins